PER CURIAM.
Petitioner A.P.0 seeks review of an unpublished decision of the court of appeals which affirmed the judgment of paternity entered by the circuit court for Jackson county, Judge Robert W. Radcliffe. Because we determine that review of this case was improvidently granted, we dismiss the petition for review.
We originally granted review of this paternity case and two others to consider whether the HLA blood test report may be used to prove that sexual intercourse occurred between the mother and putative father during the statutory conceptive period and, ultimately, to prove paternity. Upon further consideration, however, we conclude that the facts of the instant case do not raise this issue. Both parties testified that they had engaged in sexual intercourse during the statutory conceptive period. Further, neither party specifically contests the validity of the blood test report. Accordingly, we find that the petition for review was improvidently granted.
The review of the decision of the court of appeals is dismissed.